DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 1/2/2022, that was in response to the Office action dated 10/4/2021. Claims 1-20 are pending and are presented as originally claimed.
Response to Arguments
Applicant's arguments filed 1/2/2022 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully submits that: Handelsman does not indicate, however, that the controller calculates a dampin-z rate of the combustor and wherein based on the dampin-z rate, the controller modulates the actuator if the damping rate falls below a predefined threshold and continues to modulate the actuator until the damping rate is adjusted and a resonance is suppressed. Instead, Handelsman merely mentions the determination of the acoustic level (see pg 10 of applicant’s remarks dated 1/2/2022). The examiner respectfully disagrees. 
Handelsman states: [0014] In the exemplary embodiment, combustor 25 includes two engine mounted combustor acoustic sensors, 210 and 212, which are high temperature capable dynamic pressure transducers mounted to combustor 25. A raw pressure transducer signal, 214 and 216, respectively, from each sensor is amplified Enhanced acoustics/blowout avoidance logic circuit 226 uses sensed acoustic level 225 to determine whether or not sensed acoustic level 225 is above or below an acoustic threshold value (upper acoustic limit). When sensed acoustic level 225 rises above the threshold value, enhanced acoustics/blowout avoidance logic circuit 226 will attempt to reduce the acoustic level by making incremental decreasing adjustments of the outer ring and/or inner ring flame temperature until sensed acoustic level 225 falls below the threshold value minus a hysteresis amount. Under certain conditions, reducing outer ring 202 and/or inner ring 206 flame temperature may result in an increased acoustic level. In that case, when enhanced acoustics/blowout avoidance logic circuit 226 detects that the sensed acoustic level 225 is rising in response to incremental decreasing adjustments, enhanced acoustics/blowout avoidance logic circuit 226 will change to making incremental increasing adjustments of the outer ring and/or inner ring flame temperature until sensed acoustic level 225 falls below the threshold value minus a hysteresis In the event that enhanced acoustics/blowout avoidance logic circuit 226 cannot abate a rising acoustic level, logic within the engine control will drive a step to a lower power setting whenever the acoustic level rises above set trigger points and persist beyond a set duration.
This section of Handelsman is interpreted to mean that the change in flame temperature will result in detected acoustic changes, and the controller will change the temperature to abate acoustics. The calculation therefore occurs when comparing the current signal value to the threshold value (this is considered the calculating the damping rate). One of ordinary skill in the art would understand that a change in flame temperature occurs because of the control of actuators, e.g. air supply, fuel supply, etc. These changes are necessary because of the damping rate detected/calculated. The applicant’s solution to the known problem of increased emissions related to resonance (see page 10) is acknowledged. It is to be noted that Handelsman acknowledges the same problem that occurs with combustion and provides a similar means to solve the issue [see paragraph 0002 of Handelsman]. The applicant provides the same concerns for the 103 obviousness rejections, and therefore the above response can be assumed the same for rejections involving a teaching reference. For these reasons, the applicant’s remarks are not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handelsman et al [20050144955].
With respect to claim 1, 2, 5-8, Handelsman discloses: A method for resonance suppression, comprising: measuring signals with at least one sensor (210, 212), wherein the signals are produced by a combustor (25) associated with an actuator (any of the fuel-flow controllers or rings, 202, 204, etc., or air compressor 12); and receiving at a controller (208) the signals measured by the at least one sensor, wherein the controller calculates a damping rate of the combustor and wherein based on the damping rate, the controller modulates the actuator if the damping rate falls below a predefined threshold and continues to modulate the actuator until the damping rate is adjusted and a resonance is suppressed [see FIG 2, paragraph 0012-0016].
Handelsman further discloses:
{cl. 2} The method of claim 1 wherein the at least one sensor comprises an acoustic sensor (210) and the signals produced by the combustor comprise acoustic signals [paragraph 0014].
{cl. 5} The method of claim 1 wherein the combustor comprises a burner (25) [see FIG 2].
{cl. 6} The method of claim 1 wherein the damping rate comprises a real-time damping rate [paragraph 0016, with reference to “sign-function” determining the proper polarity, implying real-time adjustment].
{cl. 7} The method of claim 1 wherein the damping rate comprises a control signal for active instability suppression of the resonance by modulating a fuel supply as a result of modulating the actuator [paragraph 0019, with reference to “adjust 406 a fuel flow distribution…”].
{cl. 8} The method of claim 1 wherein the at least one sensor (210, 212) is mounted on a combustion chamber associated with the combustor [see FIG 2].
With respect to claim 9, 10 and 13-16, Handelsman discloses: A system for resonance suppression, comprising: at least one sensor (210, 212) operable to measure acoustic signals produced by a combustor (25) associated with an actuator (any of the fuel-flow controllers or rings, 202, 204, etc., or air compressor 12); and a controller (208) that receives the signals measured by the at least one sensor and calculates a damping rate of the combustor and based on the damping rate modulates the actuator if the damping rate falls below a predefined threshold and continues to modulate the actuator until the damping rate is adjusted and a resonance is suppressed [see FIG 2, paragraph 0012-0017]. 
Handelsman further discloses:
{cl. 10} The system of claim 9 wherein the at least one sensor (210) comprises an acoustic sensor and the signals produced by the combustor comprise acoustic signals [paragraph 0014].
{cl. 13} The system of claim 9 wherein the combustor comprises a burner (25) [see FIG 2].
{cl. 14} The system of claim 9 wherein the damping rate comprises a real-time damping rate [paragraph 0016, with reference to “sign-function” determining the proper polarity, implying real-time adjustment].
{cl. 15} The system of claim 9 wherein the damping rate comprises a control signal for active instability suppression of the resonance by modulating a fuel supply as a result of modulating the actuator [paragraph 0019, with reference to “adjust 406 a fuel flow distribution…”].
With respect to claim 16 and 18-20, Handelsman discloses: A system for resonance suppression, comprising: at least one processor; and a non-transitory computer-usable medium embodying computer program code, the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by said at least one processor and configured for [paragraph 0020-0022]: measuring signals with at least one sensor (210, 212), wherein the signals are produced by a combustor (25) associated with an actuator (any of the fuel-flow controllers or rings, 202, 204, etc., or air compressor 12); and receiving at a controller (208) the signals measured by the at least one sensor, wherein the controller calculates a damping rate of the combustor and wherein based on the damping rate, the controller modulates the actuator if the damping rate falls below a 
Handelsman further discloses:
{cl. 18} The system of claim 16 wherein the damping rate comprises a real-time damping rate [paragraph 0016, with reference to “sign-function” determining the proper polarity, implying real-time adjustment].
{cl. 19} The system of claim 16 wherein the damping rate comprises a control signal for active instability suppression of the resonance by modulating a fuel supply as a result of modulating the actuator [paragraph 0019, with reference to “adjust 406 a fuel flow distribution…”].
{cl.20} The system of claim 16 wherein the at least one sensor (210, 212) is mounted on a combustion chamber associated with the combustor [see FIG 2].
Regarding claims 1, 9 and 16, actuator is interpreted as any means used to conduct a burner process/reaction. The damping rate is adjusted according to Handelsman in either direction depending on burner criteria, hence the monitoring between upper and lower limits. Suppression of resonance is believed to be carried out when adjustments are made according to pressure and flame temperature at least when considering the outer ring which is explained in paragraphs 0016-0017 of Handelsman.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handelsman et al [20050144955], further in view of Paschereit et al [20060228658].
With respect to claims 3, 11 and 17, Handelsman discloses the invention as substantially claimed, however does not disclose a microphone as claimed.
Paschereit makes up for these deficiencies by teaching:
{cl. 3} The method of claim 2 wherein the acoustic sensor comprises a microphone (18) [paragraph 0011, 0020].
{cl. 11} The system of claim 10 wherein the acoustic sensor comprises a microphone (18) [paragraph 0011, 0020].
{cl. 17} The system of claim 16 wherein: the at least one sensor comprises at least one of: an acoustic sensor and an optical sensor (18); and the combustor comprises a burner (7) [paragraph 0011].
Regarding claims 3, 11 and 17, the modification would involve adding the sensor as taught by Paschereit to the existing control circuit or substitute and equivalent .
Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handelsman et al [20050144955], further in view of D’Agostini et al [20100077942].
With respect to claims 4 and 12, Handelsman discloses the invention as substantially claimed, however does not disclose the use of an optical sensor as claimed.
D’Agostini makes up for these deficiencies by teaching:
{cl. 4} The method of claim 1 wherein the at least one sensor (220) comprises an optical sensor [see FIG 15, paragraph 0050].
{cl. 12} The system of claim 9 wherein the at least one sensor (220) comprises an optical sensor [see FIG 15, paragraph 0050].
Regarding claims 4 and 12, the modification would involve adding the sensor as taught by D’Agostini to the existing control circuit or substitute and equivalent sensor. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Handelsman with the teachings of D’Agostini because D’Agostini provides a known manner into which to control combustion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chorpening et al [7559234] is considered pertinent art as it .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/16/2022